          Case 2:18-bk-20151-ER                Doc 379 Filed 10/02/18 Entered 10/02/18 15:32:10                                Desc
                                                 Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX Nos.,                   FOR COURT USE ONLY
 State Bar No. & Email Address
 ALAN I. NAHMIAS (#125140)
 MIRMAN, BUBMAN & NAHMIAS, LLP
 21860 Burbank Boulevard, Suite 360                                                               FILED & ENTERED
 Woodland Hill, CA 91367
 Phone: 818-995-2555
 FAX:     818-451-4620                                                                                   OCT 02 2018
 Email: anahmias@mbnlawyers.com

                                                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                                                    Central District of California
                                                                                                    BY gonzalez DEPUTY CLERK


    Individual appearing without attorney
    Attorney for Movant




                                        UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA –LOS ANGELES DIVISION
 In re:                                                                   CASE NO.: 2:18-bk-20151-ER
                                                                          CHAPTER: 11
 VERITY HEALTH SYSTEM OF CALIFORNIA, INC., et al
                                                                             ORDER ON MOTION FOR PROTECTIVE
                                                                            ORDER PURSUANT TO 11 U.S.C. § 107(c)
                                                                           AND FRBP 9037 TO RESTRICT ACCESS TO
                                                                               FILED DOCUMENTS CONTAINING
                                                                                PERSONAL DATA IDENTIFIERS

                                                            Debtor(s)                          [No hearing Required]

 Movant (name):
 ALAN I. NAHMAIS


Having considered Movant’s Motion for Protective Order Pursuant to 11 U.S.C. § 107(c) and FRBP 9037 to Restrict
Access to Filed Documents Containing Personal Data Identifiers (Motion), filed on October 1, 2018 (docket entry
number 360), the court orders as follows:


    The Motion is granted. The court further orders as follows:
    1. Movant is authorized and instructed to file amended versions of the documents identified in the Motion with the
       personal identifiers redacted. (A copy of the list of documents identified in the Motion to be redacted and public
       access to be restricted is attached.)




      {00528238}This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California
November 2014                                                        Page 1                      F 9037.1.1.ORDER.RESTRICT.PERS.ID
        Case 2:18-bk-20151-ER                  Doc 379 Filed 10/02/18 Entered 10/02/18 15:32:10                                Desc
                                                 Main Document Page 2 of 3


    2. The clerk of the court is directed to restrict public access to the originally filed documents identified in the Motion
       in order to keep the personal data identifiers confidential disclosed in the original documents. (A copy of the list of
       documents identified in the Motion to be redacted and public access to be restricted is attached.)
    The Motion is denied.

                                                                     ###




                 Date: October 2, 2018




      {00528238}This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California
November 2014                                                        Page 2                      F 9037.1.1.ORDER.RESTRICT.PERS.ID
        Case 2:18-bk-20151-ER                  Doc 379 Filed 10/02/18 Entered 10/02/18 15:32:10                                Desc
                                                 Main Document Page 3 of 3

   ATTACHMENT TO ORDER GRANTING MOTION FOR PROTECTIVE ORDER PURSUANT TO
           11 U.S.C. § 107(c) AND FRBP 9037 TO RESTRICT ACCESS TO FILED
               DOCUMENTS CONTAINING PERSONAL DATA IDENTIFIERS


                      LIST OF DOCUMENTS IDENTIFIED IN MOTION TO BE REDACTED
                                AND PUBLIC ACCESS TO BE RESTRICTED

 Docket or
                     Date filed           Name of Document
 Claim No.
 352                 10/1/2018            Request for Courtesy Notification of Electronic Filing – Alan I. Nahmias

 353                 10/1/2018            Request for Courtesy Notification of Electronic Filing – Stephen F. Biegenzahn




      {00528238}This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California
November 2014                                                        Page 3                      F 9037.1.1.ORDER.RESTRICT.PERS.ID
